Citation Nr: 0923000	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  07-10 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for non-service-connected death pension 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The appellant is seeking benefits as the surviving spouse of 
an individual (hereinafter "the decedent") who had verified 
service in the Philippine Commonwealth Army from November 
1941 to April 1942, and in the Regular Philippine Army in 
March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  According to the official certificate of death, the 
decedent's death in December 2001 was caused by multiple 
organ failure with widespread metastasis of renal cell 
cancer.  No other cause of death was indicated.

2.  At the time of his death, the decedent had no service-
connected disabilities, and there were no claims for service 
connection pending.  There is no documentation establishing 
that he was ever a prisoner of war (POW).




3.  The competent and probative evidence of record 
preponderates against a finding that the decedent's death was 
caused by an illness or disease incurred in or aggravated by 
service.

4.  The appellant did not file a claim for death pension or 
dependency and indemnity compensation (DIC) benefits until 
May 2005, which was more than one year after the decedent's 
death.

5.  The decedent did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for VA 
death pension benefits.


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may it be presumed that his death was 
related to service.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 
1131, 1310, 1311 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2008).

2.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2008); 38 C.F.R. § 3.1000 (2008).

3.  The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Veterans Appeals (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity 




to participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In May 2005, VA sent the appellant a letter informing her of 
the types of evidence needed to substantiate her claim and 
its duty to assist her in substantiating her claim under the 
VCAA.  The letter informed the appellant that VA would assist 
her in obtaining evidence necessary to support her claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The appellant was advised that it is 
her responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in her 
possession to the RO.  A February 2008 letter describes how 
VA determines disability ratings and effective dates.

The Board acknowledges that the content of the May 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the appellant did not receive Dingess notice until 
after initial adjudication of the claim, it is clear that she 
was provided with the opportunity to participate in the 
processing of her claim so as to render any defect in notice 
non-prejudicial.  For example, the July 2006 rating decision 
and January 2007 SOC explained the basis for the RO's action, 
and the SOC provided her with an additional 60-day period to 
submit more evidence.  In addition, the appellant 
demonstrated through submission of additional evidence that 
she was aware of the types of evidence required to 
substantiate her claim.  Moreover, the benefits being sought 
are not being granted in this case, so the Board will not 
reach the issue of effective date discussed by the Court in 
Dingess.

In the context of a claim for dependency and indemnity 
compensation (DIC) based upon service connection for the 
cause of a veteran's death, VCAA notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate such a claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352-53 (2007).  While there are particularized 
notice obligations with respect to a claim for DIC, there is 
no preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.  The Board finds that in 
the present case, the requirements of the VCAA notice under 
the Hupp decision have been fulfilled, because the decedent 
did not have any service-connected disabilities at the time 
of his death and the claimant has been given an explanation 
of how to substantiate a DIC claim for a condition not yet 
service connected.

It appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.  Moreover, the appellant has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the appellant 
has not identified any evidence which she would have 
submitted if Dingess notice had been provided earlier, nor 
has she demonstrated any prejudicial or harmful error in VCAA 
notice, and any presumption of error as to the first element 
of VCAA notice has been rebutted in this case.  See Shinseki 
v. Sanders, supra. 

With regard to VA's duty to assist, VA obtained the 
decedent's service records and requested verification of type 
and dates of service, as well as the decedent's status as a 
former prisoner of war (POW).  VA also requested the records 
of Drs. A. P. I. O. and A. L. V., private physicians named by 
the appellant as having treated the decedent for renal 
cancer, but the requests for records were returned to VA for 
an unexplained reason.      

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising her as to the evidence 
needed, and in obtaining evidence pertinent to her claim 
under the VCAA.  Therefore no useful purpose would be served 
in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily 


imposing additional burdens on VA, with no additional 
benefits flowing to the appellant.  The Court of Appeals for 
Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection for Cause of Death

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order for service connection for the cause of a veteran's 
death to be granted, it must be shown that a service-
connected disability caused the death, or substantially or 
materially contributed to cause death.  A service-connected 
disability is one that was incurred in or aggravated by 
active service, one that may be presumed to have been 
incurred during such service, or one that was proximately due 
to or the result of a service-connected disability.  38 
C.F.R. § 3.312.  When it is determined that a veteran's death 
was service connected, his or her surviving spouse is 
generally entitled to dependency and indemnity compensation 
(DIC).  See 38 U.S.C.A. § 101.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death. 38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In such a situation, 
however, it would not generally be reasonable to hold that a 
service connected disability accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(3), 
(4).

The law also provides that, in cases where the veteran is a 
former POW, the following diseases shall be service connected 
if manifest to a degree of disability of 10 percent or more 
at any time after discharge or release from military service 
even though there is no record of such disease during 
service, provided the rebuttable presumption provisions of 38 
C.F.R. § 3.307 are also satisfied: psychosis; any of the 
anxiety states; dysthymic disorder (or depressive neurosis); 
organic residuals of frostbite, if it is determined that the 
veteran was interned in climatic conditions consistent with 
the occurrence of frostbite; post-traumatic osteoarthritis; 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia); stroke and its complications.  38 
C.F.R. § 3.309(c).

In addition, if the veteran is a former POW and was interned 
or detained for not less than 30 days, the following diseases 
shall be presumptively service connected, as above: 
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; irritable bowel syndrome; 
peptic ulcer disease; peripheral neuropathy except where 
directly related to infectious causes; cirrhosis of the 
liver.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In this case, the appellant contends that the decedent was a 
POW and, as such, was exposed to many diseases, and that his 
death was therefore related to active service.  

The decedent died on December [redacted], 2001, and the Certificate 
of Death lists the primary cause of death as multiple organ 
failure with widespread metastasis of renal cell cancer.  

A November 2005 response from the National Personnel Records 
Center (NPRC) verifies that the Veteran had service in the 
Philippine Commonwealth Army from November 1941 to April 
1942, and in the Regular Philippine Army in March 1945.  
However, VA determined that the Veteran did not have POW 
status for reasons detailed in a December 2006 Administrative 
Decision.  The Board acknowledges the November 2002 
Certification from the Armed Forces of the Philippines that 
states the decedent was a POW from April to July 1942.  It 
further acknowledges the POW questionnaire completed by the 
appellant and submitted in June 2005 providing additional 
detail regarding her husband's POW experience.  However, the 
record does not contain documentation which would 
authoritatively verify the veteran's alleged POW status, such 
as Philippine Red Cross records, a Guarantor's receipt for a 
released POW, a Japanese Parole Certificate for a released 
POW, or War Claim Commission record.  Moreover, the NPRC 
response does not indicate any periods of POW status during 
service.  Thus, the Board agrees with the December 2006 
Administrative Decision that there is no probative 
documentation establishing POW status, and the provisions of 
38 C.F.R. § 3.309(c) allowing for presumptive service 
connection do not apply.  Moreover, the Board notes that 
renal cancer and multiple organ failure are not diseases 
listed specifically under 3.309(c), and thus, even if the 
Veteran had former POW status, the presumptive provision 
would not apply.    
 
Next, the Board has considered whether service connection for 
the decedent's death can be granted on a direct basis.  
However, there are no records from service that show 
treatment for renal cancer, nor are there any post-service 
records showing treatment for the condition.  The appellant 
provided the names of two private physicians who treated the 
decedent for renal cancer, one of whom began treating the 
decedent in June 2000.  However, VA's requests for those 
records were returned for an unknown reason.  Thus, no post-
service treatment records are available.  

Thus, although the Board is sympathetic with the appellant's 
loss of her husband, there is a lack of competent medical 
evidence to warrant a favorable decision.  Here, the 
appellant has failed to submit any competent medical evidence 
to provide a nexus between any in-service injury or disease 
and the conditions that caused or contributed to cause the 
decedent's death.  The preponderance of the evidence is 
therefore against the appellant's claim of entitlement to 
service connection for the cause of the decedent's death, and 
the benefit-of-the-doubt doctrine is inapplicable.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  


III.  Accrued Benefits

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which such veteran was entitled at the time of 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died.  38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one 
year of the date of death.  A claim for death pension or 
dependency and indemnity compensation by a surviving spouse 
shall include a claim for any accrued benefits.  38 C.F.R. 
§ 3.1000(c); see also 38 C.F.R. § 3.152(b).

In this case, the appellant's husband died in December 2001. 
At the time of his death, the decedent did not have any 
service-connected disabilities, nor was there any claim for 
service connection pending.  A review of the file reveals the 
appellant did not submit a claim for death pension or DIC 
until more than one year after her husband's death.  In this 
regard, the Board notes the appellant submitted her formal 
claim in May 2005, which was more than three years after the 
decedent's death.  Therefore, because the appellant's claim 
for death benefits and/or accrued benefits was received in 
excess of the one-year time requirement, she is not legally 
entitled to accrued benefits.  38 C.F.R. § 3.1000(c); see 38 
C.F.R. § 3.152(b).

The law pertaining to eligibility for accrued benefits is 
dispositive of this issue; therefore the appellant's claim 
must be denied because of the absence of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




IV.  Death Pension

As noted above, the decedent had recognized service with the 
Philippine Commonwealth Army from November 1941 to April 
1942, and in the Regular Philippine Army in March 1945.  He 
had no other recognized service and, as discussed above, is 
not shown by the record to have been a former POW.

These categories of service do not qualify the decedent for 
VA pension benefits.  In Cacalda v. Brown, 9 Vet. App. 261, 
264 (1996), it was held that, under 38 U.S.C.A. § 107(a), 
certain service by a decedent before July 1, 1946, in the 
organized military forces of the Government of the 
Commonwealth of the Philippines is deemed not to be active 
service for the purpose of granting non-service-connected 
benefits, including VA pension benefits, although such a 
decedent may receive other types of VA benefits, e.g., 
disability compensation benefits, where supported by the 
evidence.  See 38 C.F.R. §§ 3.40, 3.41.  It was noted in 
Cacalda, supra, that this law had been held not to violate 
the United States Constitution, citing Quiban v. Veterans 
Admin., 928 F.2d 1154, 1158 (D.C. Cir. 1991).

Here, as in Cacalda, supra, the decedent's recognized service 
falls into service period categories which expressly have 
been deemed not to be active military service for the purpose 
of receiving VA non-service-connected pension benefits.  
Thus, the appellant is not entitled to VA death pension 
benefits, because such an award must be predicated upon the 
decedent's eligibility.  With his eligibility lacking, so, 
too, is hers.  Since the law is dispositive of her claim, as 
in Cacalda, supra, her appeal as to this issue must be 
terminated because of the absence of legal merit or the lack 
of entitlement under the law, analogous to Rule 12(b)(6) of 
the Federal Rules of Civil Procedure for failure to state a 
claim upon which relief can be granted.  See, e.g., Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994). 




In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual with respect to whom pension is claimed be a 
veteran who had active military, naval, or air service.  See 
38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  That status being lacking under the law applicable to 
this case, the claim must be denied. 


ORDER

Service connection for cause of death is denied.

Entitlement to accrued benefits is denied, as a matter of 
law.

Because the decedent did not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected pension benefits is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


